Opinion
Pee Curiam,
Appellant entered judgment in 1948 against John E. Sullivan and issued an attachment sur judgment against him and against the trustees under the will of his father, Ernest V. D. Sullivan, Deceased, as garnishees. The Orphans’ Court of Philadelphia County in 1950, filed an adjudication in which it held that Item Eighth of the will of Ernest V. D. Sullivan created a spendthrift trust, as it undoubtedly did; and that the interest of the defendant, John E. Sullivan, in the Ernest V. D. Sullivan Trust was not subject to attachment by plaintiff on his 1948 judgment. Plaintiff raised the same question on two subsequent Accounts and in each one the Court again decided that the interest of the defendant in his father’s trust was not subject to attachment by plaintiff.
In 1957 plaintiff issued the present attachment execution on the same 1948 judgment against the same defendants.
We have considered the other provisions of the will, which plaintiff alleges negate the spendthrift trust provision in item Eighth of the will, but find no merit in this contention or in any other contention made by plaintiff. The Court below was correct in entering judgment in favor of garnishees.
Judgment affirmed.